IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH FOLKS,                            §
                                         §
       Defendant Below,                  §   No. 414, 2019
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 30103873DI (N)
                                         §
       Plaintiff Below,                  §
       Appellee.

                          Submitted: December 27, 2019
                          Decided: February 21, 2020

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                      ORDER

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record below, it appears to the Court that:

      (1)    The appellant, Joseph Folks, filed this appeal from the Superior Court’s

September 12, 2019 order sentencing him for a violation of probation (“VOP”). The

State of Delaware has moved to affirm the Superior Court’s judgment on the ground

that it is manifest on the face of Folks’s opening brief that the appeal is without

merit. We agree and affirm.

      (2)    The record reflects that, in 1993, a Superior Court jury found Folks

guilty of two counts of unlawful sexual intercourse with a ten year old. The Superior

Court sentenced Folks to thirty-five years of Level V incarceration suspended after
thirty years for decreasing levels of supervision. The sentencing order also required

Folks to be evaluated for emotional or psychological problems and to follow any

recommendations for treatment made by the probation officer. This Court affirmed

the Superior Court’s judgment on direct appeal.1 Folks subsequently filed multiple,

unsuccessful motions for postconviction relief.2

       (3)     In April 2019, an administrative warrant was filed for Folks’s violation

of his conditional release and probation.                The reports alleged that Folks’s

unsatisfactory discharge from sex offender treatment violated his sentencing order

and the sex offender conditions of supervision that he signed in February 2019.

Folks was discharged, at his own request, from sex offender treatment because he

refused to admit he was guilty of unlawful sexual intercourse. After Folks was given

another chance to complete a sex offender treatment program (but was again

discharged) and several hearings, the Superior Court found that Folks had violated

his conditional release and probation. For the first unlawful sexual intercourse

conviction, the Superior Court discharged Folks’s conditional release. For the

second unlawful sexual intercourse conviction, the Superior Court sentenced Folks

to five years of Level V incarceration suspended after his successful completion of



1
 Folks v. State, 1994 WL 330011 (Del. June 28, 1994).
2
 See, e.g., State v. Folks, 2013 WL 3357127, at *4 (Del. Super. Ct. June 19, 2013) (denying
Folks’s fifth petition for postconviction relief under Superior Court Criminal Rule 61); Folks v.
Phelps, 2013 WL 6092267, at *2 (D. Del. Nov. 18, 2013) (denying Folks’s second habeas
petition).
                                                2
the Level V Transitions Program and followed by eighteen months of Level III

probation. This appeal followed.

       (4)    In his opening brief on appeal, Folks does not dispute that he was

discharged from sex offender treatment. Instead, he argues that: (i) the Superior

Court never had subject matter jurisdiction over him because his 1991 arrest was

illegal; (ii) his 1993 convictions were illegal; (iii) his due process rights and

international human rights were violated; and (iv) the sex offender conditions that

he signed were not binding because he signed with his legal name followed by the

notation “without prejudice.” These claims are without merit.

       (5)    Folks cannot collaterally attack his 1991 arrest and 1993 convictions in

an appeal from his 2019 VOP.3 As to his conclusory due process/international

human rights claims, Folks fails to explain how those rights were violated. Finally,

Folks’s “without prejudice” notation did not release him from the treatment

condition in his sentencing order.       The Superior Court did not err in finding that

Folks’s discharge from sex offender treatment violated his conditional release and

probation.




3
 See, e.g., Weaver v. State, 779A.2d 254, 259 n.17 (Del. 2001) (“The right to appeal from a
sentence for a VOP is limited. The defendant may challenge the VOP proceedings and sentence,
but there is no right to challenge the underlying conviction and proceedings leading to that
conviction.”).

                                             3
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                             Chief Justice




                                   4